Case: 4:20-cv-02155-BYP Doc #: 4 Filed: 04/27/21 1 of 3. PageID #: 51




PEARSON, J.

                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


LAMORRIS WATSON,                                    )
                                                    )     CASE NO. 4:20-CV-2155
                Petitioner,                         )
                                                    )
                v.                                  )     JUDGE BENITA Y. PEARSON
                                                    )
MARK K. WILLIAMS, et al.,                           )
                                                    )     MEMORANDUM OF OPINION AND
                Respondents.                        )     ORDER
                                                    )




        Pro se Petitioner LaMorris Watson, a federal inmate incarcerated at FCI Elkton, has filed

an Emergency Petition for Habeas Corpus pursuant to 28 U.S.C. § 2241, challenging the

conditions of his confinement. ECF No. 1. Petitioner contends he is medically vulnerable, and

he seeks release to home or other alternative confinement on the basis that the Warden, the

federal Bureau of Prisons (BOP), and staff at Elkton are unable to provide him adequate

protection from COVID-19 in violation of his rights under the Eighth Amendment.

        Promptly after the filing of a habeas corpus petition, a federal district court must

undertake a preliminary review of the petition to determine “[i]f it plainly appears from the

petition and any attached exhibits that the petitioner is not entitled to relief” in the district court.

Rule 4 of the Rules Governing Habeas Corpus Cases Under Section 2254 (applicable to

petitions under § 2241 pursuant to Rule 1(b)). If so, the petition must be summarily dismissed.

See Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (the district court has a duty to “screen

out” habeas corpus petitions that lack of merit on their face). No response is necessary when a
Case: 4:20-cv-02155-BYP Doc #: 4 Filed: 04/27/21 2 of 3. PageID #: 52




(4:20-CV-2155)

petition is frivolous, obviously lacks merit, or when the necessary facts can be determined from

the petition itself without consideration of a response. Id.

       Upon review, the Court finds that the instant Petition must be dismissed.

       Prison conditions are subject to constitutional scrutiny under the Eighth Amendment, but

in order to make out a claim, a prisoner must demonstrate both objective and subjective

components. Wilson v. Williams, 961 F.3d 829, 839 (6th Cir. 2020). He must show that he was

subjected to an objectively serious prison condition as to which a defendant prison official acted

with subjective “deliberate indifference.” Farmer v. Brennan, 511 U.S. 825, 834 (1994). The

subjective component of a claim requires a prisoner to show that a prison official “knows that

inmates face a substantial risk of serious harm and disregards that risk by failing to take

reasonable measures to abate it.” Id. at 847. An official may not be held liable if he responded

reasonably to a known risk, even if the harm ultimately was not averted. Id. at 826.

       In Wilson, the Sixth Circuit examined the conditions at Elkton in the context of a § 2241

action and concluded that a class of medically-vulnerable inmates was not likely to succeed on

the merits of an Eighth Amendment claim based on COVID-19 circumstances. 961 F.3d at 844.

The Sixth Circuit held that the BOP “responded reasonably to the known, serious risks posed by

COVID-19 to petitioners at Elkton,” and, therefore, the inmates could not demonstrate the

required subjective element of a deliberate indifference claim. Id. at 840. The court found that

the BOP’s “failure to make robust use of transfer, home confinement, or furlough,” including for

medically vulnerable inmates at Elkton, as Petitioner here, seeks here did not constitute

deliberate indifference within the meaning of the Eighth Amendment “in light of the BOP’s



                                                 2
Case: 4:20-cv-02155-BYP Doc #: 4 Filed: 04/27/21 3 of 3. PageID #: 53




(4:20-CV-2155)

other measures to prevent the spread of COVID-19, and given the limitations on the BOP’s

authority to release inmates.” Id. at 844. The court also found that the district court abused its

discretion in granting a preliminary injunction without addressing the BOP’s “legitimate

concerns about public safety” regarding whether inmates could care for themselves upon release,

and whether they presented a substantial risk to the general public without assurance they could

do so. Id. at 845.

       In light of the Sixth Circuit's decision in Wilson, the instant Petition, which asserts the

same claim related to COVID-19 conditions at Elkton, lacks merit on its face. The Sixth Circuit

has already considered an essential element of Petitioner’s claim based on the same allegations

and published an opinion holding that Respondent would likely prevail. Therefore, the instant

Petition does not allege a colorable claim.

                                              Conclusion

       Accordingly, the Petition is dismissed pursuant to Rule 4 of the Rules Governing Habeas

Corpus Cases. This dismissal is without prejudice to re-filing in the event of a final judgment in

Wilson, or other binding authority in this Circuit, suggesting a colorable claim.



       IT IS SO ORDERED.


   April 26, 2021                                /s/ Benita Y. Pearson
Date                                           Benita Y. Pearson
                                               United States District Judge




                                                  3
